Citation Nr: 1530346	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the severance of a total rating based on individual employability due to service-connected disabilities (TDIU) effective August 12, 2003, was proper. 

2.  Whether the severance of basic eligibility to Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A. Chapter 35 effective August 12, 2003, was proper.


REPRESENTATION

Appellant represented by:	G. Raymond Raulerson, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to December 1962 and from August 1963 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

In December 2012, the issues were remanded for additional development.  In light of the full grant below, the Board need not address whether the development sought was completed.

The Board also referred the issues of an earlier effective date for a 100 percent rating for posttraumatic stress disorder (PTSD), as well as whether new and material evidence has been received with respect to a claim of service connection for hypertension, raised by the record in April 2012 and March 2007 correspondences, respectively, to the Agency of Original Jurisdiction (AOJ).  As these issues have not yet adjudicated by the AOJ, the Board again refers them for appropriate action.  

In August 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  A September 2007 rating decision proposed to discontinue the award of TDIU and basic eligibility for DEA benefits.
 
2.  A December 2008 rating decision discontinued the award of TDIU and basic eligibility for DEA benefits effective August 12, 2003.
 
3.  Clear and convincing evidence does not establish that the Veteran's employment was other than marginal since August 12, 2003.
 
4.  The Veteran has had a permanent and total disability based on service-connected disabilities since August 12, 2003.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a TDIU from August 12, 2003, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2014).
 
2.  The criteria for restoration of basic eligibility to DEA benefits pursuant to 38 U.S.C.A. Chapter 35 from August 12, 2003, have been met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.302, 21.3040, 21.3041 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting the benefits sought on appeal in full, no discussion of VA's duties to notify and assist is necessary.

By way of history, in a March 2004 rating decision, the RO granted entitlement to a TDIU and basic eligibility to DEA benefits, effective August 12, 2003.  The RO also denied increased ratings for the Veteran's service-connected diabetes mellitus, type II in excess of 20 percent and PTSD in excess of 70 percent.  The rating decision shows that the Veteran's PTSD was deemed to be of the severity to preclude gainful employment at that time.  The Veteran did not appeal the increased rating denials.  

In a September 2007 rating decision, the RO proposed to discontinue entitlement to TDIU and basic eligibility to DEA benefits.  The Veteran had a hearing with a Decision Review Officer (DRO) in connection with the proposed severance in August 2008.  

In a December 2008 rating decision, the RO discontinued entitlement to a TDIU and basic eligibility to DEA benefits, effective August 12, 2003, finding that the Veteran was gainfully employed in 2003, 2004, and 2005.

The record reflects that the RO has complied with the due process requirements of 38 C.F.R. § 3.105(e) in its discontinuation of the TDIU award.  With respect to whether the evidentiary requirements for terminating the TDIU have been met, under 38 C.F.R. § 3.343(c)(1), the reduction of a rating of 100 percent service-connected disability based on individual unemployability must be based on a determination that actual employability is established by clear and convincing evidence.

The "clear and convincing" standard requires that capacity for work be proven to a "reasonable certainty" but not necessarily be "undebatable."  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background, but not advancing age.  

For the purpose of the reduction of a TDIU rating, actual employment is not synonymous with actual employability.  A finding of "actual employability" under 38 C.F.R. § 3.343(c)(1) must encompass a finding that the Veteran is no longer unemployable-that is, is no longer "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities" under 38 C.F.R. § 4.16(a).  

While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, the United States Court of Appeals for Veterans Claims (Court) has defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  

In assessing the propriety of the RO's decision to discontinue the total disability based on individual unemployability the Board must focus on the evidence of record available to the RO at the time the rating determination at issue was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether actual improvement (or, as here, employability) was shown.  
At the time of the December 2008 rating decision, the RO had income verification worksheets showing wages of $28,800.00 in 2003, $33,900.00 in 2004, and $30,888.42 in 2005.  Such evidence is in the Veteran's Income Verification Match (IVM) folder, which is not of record before the Board, but was cited in the December 2008 rating decision.  Based on the documentation of the Veteran's wages, the RO considered the Veteran's employment to not be marginal as his income exceeded the amount established by the U.S. Department of Commerce, U.S. Census Bureau, poverty threshold for two people.  

Although not referred to by the RO in the December 2008 rating decision, evidence of record at the time of the discontinuance also included a November 2007 letter from the president of the church that employed the Veteran as a pastor.  This letter shows that the Veteran suffered a heart attack in 2003 and that from that point forward, he was on a limited work schedule.  The letter indicates that the Veteran was supposed to retire no later than 2003, but that delays in a merger with another church resulted in the continuance of the Veteran's employment "as a bridge for his retirement."  

The Veteran's August 2014 hearing testimony suggests that his employment at the church was a sheltered or protected environment.  August 2014 Hearing Transcript (T.) at 7.  He also testified that he was not working alone, but had a youth pastor to assist him.  Id. at 18.

Based on a review of the evidence, the Board concludes that restoration of a TDIU is warranted.  In this case, although the Veteran earned above the poverty threshold in 2003, 2004, and 2005, the evidence does not clearly and convincingly establish that the Veteran had employment that is not considered marginal.  As discussed above, at the time of the rating decision, the November 2007 letter from the church's president indicates that the Veteran had a limited work schedule after his 2003 heart attack and that his continued employment was merely a "bridge for his retirement," suggesting that the Veteran's employment was a favor to him.  The Veteran's August 2014 testimony, when considered for the limited purpose of determining whether employability was shown, reveals that while he was employed, it was a sheltered or protected environment and that he had help from another to perform his job duties.  As such, the Board is unable to conclude that clear and convincing evidence that the Veteran maintained substantially gainful, non-marginal, employment has been presented.  Rather, despite the Veteran's earnings, the evidence shows that his continued limited employment in a church with assistance from another pastor is best construed as a protected environment, which the Board considers to be marginal employment.  Therefore, the Board finds that the award of a TDIU should be restored.  

In regards to DEA benefits, VA law provides that DEA benefits pursuant to 38 U.S.C.A. Chapter 35, may be paid to dependents of a veteran who meet certain basic eligibility requirements.  As pertinent to this appeal, basic eligibility for DEA exists if the veteran has a permanent, total service-connected disability.  A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  

The RO discontinued entitlement to DEA benefits on the basis of the discontinuation of the TDIU award.  Although the Veteran was given a 100 percent rating for his PTSD and entitlement to basic eligibility to DEA benefits restored effective November 8, 2006, for the period from August 12, 2003, until the 100 percent rating, the Veteran did not meet the basic eligibility.  Given that, as explained in the prior section, the TDIU award is being restored, and as there is otherwise no indication that the Veteran no longer meets any of the other criteria for eligibility for DEA benefits, the Board finds that the Veteran is entitled to restoration of basic eligibility for DEA benefits for the period from August 12, 2003, through November 7, 2006.



ORDER

Severance of a TDIU, effective August 12, 2003, was not proper, and entitlement to a TDIU is restored, from August 12, 2003. 

Severance of basic eligibility to DEA benefits pursuant to 38 U.S.C.A. Chapter 35, effective August 12, 2003, was not proper, and eligibility to DEA benefits is restored, from August 12, 2003.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


